 1
 2
 3
 4
 5                                              JS-6
 6
 7
 8
 9
10                    UNITED STATES DISTRICT COURT
11                  CENTRAL DISTRICT OF CALIFORNIA
12
     CLAUDIA HERRERA, et al.,         )   Case No. 8:17-cv-00069-JVS-KES
13                                    )
               Plaintiffs,            )   Honorable James V. Selna
14                                    )   Courtroom 10C
          vs.                         )
15                                    )   ORDER GRANTING STIPULATION
     LOS ANGELES UNIFIED SCHOOL )         TO DISMISS PLAINTIFFS’
16   DISTRICT, et al.,                )   SEVENTH AMENDED COMPLAINT
17             Defendants.            )   AGAINST THE COUNTY OF LOS
     _______________________________ ))   ANGELES WITH PREJUDICE
18
     AND CONSOLIDATED ACTION.         )   [Stipulation filed concurrently herewith]
19                                    )
                                      )   Status Conference Re: Settlement:
20                                    )   January 6, 2020, at 10:00 a.m.
                                      )
21                                    )
22
23
24
25
26
27
28

                                   1
           ORDER RE: DISMISSAL OF THE COUNTY OF LOS ANGELES
 1                                       ORDER
 2         Pursuant to the Stipulation between Plaintiffs Claudia Herrera and Cesar

 3
     Ortiz (“Plaintiffs”) and Defendant County of Los Angeles (the “County”), and good

 4
     cause appearing therefor, IT IS HEREBY ORDERED that:

 5
           1.    Plaintiffs’ Seventh Amended Complaint against the County is

 6
     dismissed with prejudice; and

 7
           2.    Plaintiffs and the County shall each bear their own costs and attorneys’

 8
     fees regarding said Seventh Amended Complaint.

 9
10
           IT IS SO ORDERED.

11
12
13
     Dated: December 12, 2019
                                     HONORABLE JAMES V. SELNA
14                                   UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    2
            ORDER RE: DISMISSAL OF THE COUNTY OF LOS ANGELES
